EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Excalibur Industries (the “Company”) on Form 10-K for the year ending May 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 with the exception of the financial statements and financial report, which are unaudited compilations with an Accountant’s Compilation Report, as stated in the Report; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 31, 2014 /s/ Jay R.Mackie Jay R. Mackie Chief Executive Officer /s/ Michael P. Johnson Michael P. Johnson Chief Financial Officer
